Citation Nr: 0018923	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected dermatophytosis of the feet and groin, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for a stomach disorder.

5.  Whether a January 18, 1983, rating decision which granted 
service connection and assigned a noncompensable disability 
rating for dermatophytosis of the feet was clearly and 
unmistakably erroneous.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi.  In a January 1998 decision, the RO granted 
entitlement to a 10 percent disability rating for a service-
connected skin disorder of the feet and groin, and denied 
claims by the veteran seeking entitlement to service 
connection for prostate, right leg, right ankle, 
cardiovascular, and stomach disorders.  In a November 1998 
decision, the RO denied entitlement to a total disability 
rating for compensation purposes due to service-connected 
disabilities and held that a January 18, 1983, rating 
decision granting service connection and assigning a 
noncompensable disability rating for a skin disorder of the 
feet was not clearly and unmistakably erroneous.  The veteran 
did not perfect an appeal of the issues of entitlement to 
service connection for right leg and ankle disorders or 
entitlement to a total disability rating based on individual 
unemployability.

The Board notes that the veteran, in his August 1998 claim 
which forms the basis of this appeal, indicated that he was 
also seeking entitlement to service connection for epididymal 
orchitis.  That issue has not yet been adjudicated by the RO.  
It is referred back to the RO for proper development.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected skin disorder.  He also believes that he is 
entitled to service connection for prostate, stomach, and 
cardiovascular disorders.  Finally, he believes that clear 
and unmistakable error was committed by the RO in a January 
18, 1983, rating decision, in which it assigned a 
noncompensable disability rating for his service-connected 
skin condition.

After careful review of this case, the Board finds that it is 
not ready for appellate review.  The veteran's representation 
must be clarified prior to appellate consideration.

The law provides that a veteran has the right to full 
representation in all stages of an appeal.  38 C.F.R. 
§§ 3.103(e), 20.600  (1999).  However, "[a] specific claim 
may be prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  38 C.F.R. § 20.601  
(1999).  In order for a recognized organization to be 
designated as an appellant's representative, an appellant 
must execute an Appointment of Veterans Service Organization 
as Claimant's Representative, VA Form 21-22.  38 C.F.R. 
§ 20.602  (1999).

In this case, in a September 1998 letter, the veteran 
indicated that he was representing himself because a 
veterans' representative was not available to represent him.  
However, in the RO's subsequent rating decisions, dated 
September 1998 and November 1998, it listed the North 
Carolina Division of Veterans Affairs as the veteran's 
accredited representative and that office was forwarded a 
copy of the rating actions.  It made this determination, 
presumably, because that representative had represented the 
veteran in a prior claim.  However, while the veteran then 
resided in North Carolina, he now resides in Mississippi.

During the veteran's May 1999 personal hearing at the RO, he 
was represented by the Mississippi State Veterans Affairs 
Commission.  A May 1999 private physician letter and a June 
1999 correspondence from the veteran also indicate that 
representation was being provided by the Mississippi State 
Veterans Affairs Commission.  However, no VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, is of record.  As such, VA cannot recognize 
the Mississippi State Veterans Affairs Commission, or any 
other person or entity, as the veteran's representative.   
See 38 C.F.R. § 20.602  (1999).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and inform him that, if he wishes to have 
the Mississippi State Veterans Affairs 
Commission or any other accredited 
organization, attorney, or agent act as 
his representative before VA, he must 
submit a properly-executed power of 
attorney, VA Form 21-22, denoting such 
representation.  The RO should provide 
him with a blank VA Form 21-22 for this 
use.  The veteran should be provided 
sufficient opportunity to secure such 
representation and to return the 
completed VA Form 21-22.  A copy of that 
form, and of all pertinent 
correspondences, should be made part of 
the claims file.

2.  Thereafter, if the veteran so 
designates a representative before VA, 
that representative should be afforded 
the opportunity to submit argument, 
including a VA Form 646, on his behalf.  
Any argument submitted should be made 
part of the claims folder.

This case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



